Citation Nr: 1044193	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  07-18 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for a 
service-connected lumbar strain for the portion of the appeal 
period prior to November 1, 2008, and an initial rating higher 
than 20 percent for the portion of the appeal period from 
November 1, 2008.

2.  Entitlement to an initial rating higher than 10 percent for 
service-connected angle recession glaucoma of the left eye.

3.  Entitlement to service connection for a shoulder disorder, to 
include as secondary to a service-connected lumbar strain.

4.  Entitlement to service-connection for a neck disorder, to 
include as secondary to a service-connected lumbar strain.

5.  Entitlement to an initial rating higher than 30 percent for 
service-connected scars, status post thoracotomy, gastrostomy, 
jejunostomy, and drainage tube replacement.  
6.  Entitlement to a compensable evaluation for service-connected 
numbness of the left face.

7.  Entitlement to an initial compensable evaluation for service-
connected facial scars for the portion of the appeal period prior 
to December 28, 2007, and to an evaluation higher than 10 percent 
for the portion of the appeal period from December 28, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1984 to February 
2005.

This matter arises before the Board of Veterans' Appeals (Board) 
from September 2005 and October 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The Board observes that the Veteran filed a claim for service-
connected scars related to his gastrointestinal procedures in 
December 2008, and the RO granted service-connection for these 
scars in April 2009.  The Veteran filed a notice of disagreement 
in the same month before the RO issued him a statement of the 
case in July 2009.  The RO certified several of the Veteran's 
appeals in July 2009 before he had the opportunity to submit a 
substantive appeal on this issue, which was subsequently received 
by the RO in September 2009.  Thus, although the RO did not 
certify the issue of an increased initial evaluation for the 
Veteran's service-connected scars, it appears that this issue and 
the remaining issues listed on the preceding page are properly on 
appeal. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After careful review of the record, the Board finds that a remand 
for additional development is necessary before proceeding to 
evaluate the merits of the Veteran's claims. 
  
In the September 2009 Form 9, the Veteran asked for a video 
conference hearing.  The Veteran's case was eventually forwarded 
to the Board without affording him a hearing.  In the present 
appeal, the Board agrees that the Veteran's requested hearing 
should be scheduled.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video                                                                                                                                             
conference hearing as permitted under 38 
C.F.R. § 20.700(e).
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


